DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Restriction
Applicant’s elections with traverse of Group III, drawn to a method for monitoring a kidney for transplant comprising perfusing the kidney and administering creatinine, and detecting creatinine in perfusate using a mix of creatininase, creatinase, and sarcosine oxidase in the reply filed on April 11, 2022 is acknowledged.   The traversal is on the ground(s) that that the common technical feature includes direct detection of H2O2.  This is not found persuasive because the invention of Group I does not require this feature.  Applicant states “The H2O2 is detected with an “amperometric sensor’ (an electrode), as opposed to a method that requires further processing of H2O2 into a colorimetric product. Thus, the claimed invention aims to enhance the efficiency of the system, improving reliability of such ‘direct’ detection (with an amperometric sensor).” (See Applicant’s Remarks, page 10, second full paragraph.)  However, the sensor in Group I is not required to be a sensor that detects H2O2 directly and Group II is directed to a composition and does not recite a sensor as part of that group of invention.  Applicant also argues that the single inventive concept is a synergistic combination of enzyme reaction conditions, name a pH of 8.0-8.5 and the three enzymes in a ratio of between 10:5:1 and 49:8:1 U/mL.  (See Applicant’s Remarks, page 10, paragraphs 2-4, and page 11, last paragraph to page 15, paragraph 2).  The value of pH and ratios of enzymes however are not free of prior art as Soya (JP2002303631A) teaches a method of measuring creatinine using enzymes.  The pH of the solution is 6.5 to 8.5 (page 8, last paragraph, line 3).  Soya’s combination of enzymes includes creatininase, creatinase, and sarcosine oxidase, respectively, at a ratio of between 10:5:1 and 49:8:1 U/mL.  (See page 7, third full paragraph, creatininase or creatinine amide hydrolase is in the range of 50 to 200 U/mL.  See page 5, paragraph 5, creatinase or creatinine amidinohydrolase is in the range of 20 to 100 U/mL.  See page 7, second full paragraph, sarcosine oxidase is in the range of 5 to 20 U/mL.  These numbers are converted from U/L.)  Therefore the claimed pH is of an overlapping range with prior art and therefore non-obvious, and the enzyme ratios are not a special technical feature because they do not contribute over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 8-10, 18, 33, 39, 41, 42, 45, 47, 64, and 65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 11, 2022.


Claim Status
Claims 2-7, 11-17, 19-32, 34-38, 40, 43, 44, 46, 48-53, 55, 56, 61, and 63 are canceled.
Claims 1, 8-10, 18, 33, 39, 41, 42, 45, 47, 54, 57-60, 62, and 64-66 are currently pending. 
Claims 1, 8-10, 18, 33, 39, 41, 42, 45, 47, 64, and 65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 54, 57-60, 62, and 66 are under examination herein.
Claims 54, 57-60, 62, and 66 are rejected.
Claims 54, 60, and 62 are objected to.
No claims are allowed.


Priority
The instant application claims the benefit of priority to GB1712592.3, filed on August 4, 2017, and is a 371 of PCT/GB2018/05223, filed on August 3, 2018. A certified copy of PCT/GB2018/05223 was received. 
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in GB1712592.3, filed on August 4, 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The claims to the benefit of priority are acknowledged. Therefore, the effective filing date of claims 54, 57-60, 62, and 66 is August 4, 2017.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 4, 2020, October 4, 2021, and May 20, 2022 were filed after the mailing date of the application on February 4, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references on the information disclosure statements have been considered by the examiner except where crossed out.  In the February 4, 2020 IDS, the two Japanese patent applications were not considered because neither a concise explanation of the relevance or a written English translation of any portion of the document were provided (see 37 CFR 1.98).


Specification
The disclosure is objected to because of the following informalities: page 9, line 10, “focused” is misspelled as “focused”.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (page 11, lines 9-10; page 26, lines 26-27; page 36, line 28; page 37, lines 1-4; page 64, line 19). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.


Drawings
The drawings are objected to because the partial views on Fig. 18 are not properly numbered in accordance with 37 CFR 1.84(u)(1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 54 is objected to because of the following informality: the step labels should not include a period because periods should not be used in the claim except for the end of the claim and in abbreviations (MPEP 608.01(m)).  Appropriate correction is required.
Claims 60 and 62 are objected to because of the following informalities: the buffers (EPPS, HEPBS, POPSO, HEPPSO and MOBS) have been provided only as acronyms without the acronyms being defined.  These claims in the preamble should also state “further comprises” rather than “comprises”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54, 57-60, 62, and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 54, the phrase limitation “at more than one time point” in step a renders the claim indefinite because it is unclear whether it is intended to apply only to the step of contacting the sample with a composition or if the limitations are intended to require that both providing a sample and contacting the sample with the composition is performed at more than one time point.  This is being interpreted as applying to the step of both providing a sample and contacting the sample with the composition at more than one time point.
Regarding claim 54, the phrase limitation “detecting creatinine by converting creatinine into H202 with the enzyme mix and detecting the level of H202 with an amperometric sensor” in step b renders the claim indefinite because it is unclear whether it is intended to apply only to the enzyme mix or if the limitation is intended to require that detecting creatinine is performed for each individual sample, collected at more than one time point.  This is being interpreted as detecting creatinine for each individual sample, collected at more than one time point.
Claim 54 recites the limitation "the creatinine clearance rate" in step c.  There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a creatinine clearance rate in the claim.  Applicant is advised to amend the claim to recite “determining a creatinine clearance rate”.
Claims 57-60, 62, and 66 are rejected for the same reason as being dependent on claim 54.
Claims 57 and 59 recite the limitation "the perfusate sample" in the body of claim 57, and “the perfusate” in the body of claim 59.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to provide antecedent basis for the term “perfusate” in these claims or in the base claim (claim 54).  The perfusate is being interpreted as the sample from a perfusion process such as a kidney extract or urine.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 59 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 59 states that the enzymes can be provided and contacted with the sample separately or in a composition of all three enzymes, however base claim already comprises an enzyme mixture.  Therefore the dependent claim has a broader scope than the base claim and fails to further limit the base claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 54, 58-60, 62, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Miller ("The Renal Excretion of Endogenous Creatinine in Man". J Clin Invest. 1938 Jan; 17(1): 31–40) in view of JP2002303631A to Soya (citations correspond to the translation document provided with this Office action) and US8618293B2 to Newman (4 Feb 2020 IDS Document), as evidenced by PubChem ("HEPPS", National Center for Biotechnology Information, 2022).

With respect to claim 54, Miller teaches a method of measuring creatinine clearance.  (See page 31, column 2, second to last paragraph, lines 6-15, and last paragraph, lines 1-3.)  This method uses enzymes (page 31, column 2, last paragraph, lines 3-5, and page 32, column 1, first full paragraph, lines 1 and 2).  It is applied to samples with exogenously added creatinine.  (See page 32, column 1, second full paragraph, lines 1-3.)  The sample can be urine (page 32, column 1, third full paragraph, line 1).  Multiple measurements are taken.  (See page 33, column 1, last 3 lines.  See page 33, column 2, figure 2: X-axis is time, Y-axis is clearance per minute of creatinine.  See page 34, table 1, column 3, distinct periods for different creatinine clearance measurements.)  This creatinine clearance is used as a measurement of kidney function and was distinct between healthy and renal functional deficient individuals (page 38, column 2, first full paragraph, lines 9-16).
Referencing claim 54, Miller does not teach the measurement of creatinine using creatinase, creatininase, and sarcosine oxidase, the pH of the composition, the enzymes in solution, the relative ratios of enzymes, the generation H2O2 from creatinine for detection, or the usage of an amperometric sensor to measure H2O2.
Regarding claim 54, Soya teaches a method and reagent that can be used to detect creatinine levels for clinical examination.  (See page 1, Technical Field, lines 1-3, page 5, paragraph 2, lines 1-3, and page 5, paragraph 3, lines 1-4.)    Soya teaches that the method contacts the sample with a composition of enzymes including creatininase (page 7, first full paragraph, line 4), creatinase (page  5, paragraph 4, line 2), and sarcosine oxidase (page 7, first full paragraph, line 2).  Soya teaches that the pH of the solution is 6.5 to 8.5 (page 8, last paragraph, line 3).  Soya’s combination of enzymes includes creatininase, creatinase, and sarcosine oxidase, respectively, at a ratio of between 10:5:1 and 49:8:1 U/mL.  (See page 7, third full paragraph, creatininase or creatinine amide hydrolase is in the range of 50 to 200 U/mL.  See page 5, paragraph 5, creatinase or creatinine amidinohydrolase is in the range of 20 to 100 U/mL.  See page 7, second full paragraph, sarcosine oxidase is in the range of 5 to 20 U/mL.  These numbers are converted from U/L.)
Referring to claim 54, Newman teaches a solution reaction using the same enzymes and an electrode measuring oxidation voltage which is amperometric (Example 18, columns 30 and 31).  (See column 31, lines 4, 8-11, 21, and 24-27).
Regarding claim 54, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the detection method of Miller by substituting enzymes and solution parameters used for the detection of creatinine with the enzyme solution taught by the method of Soya to arrive at the claimed invention.  Miller teaches a method for the measurement of creatinine, but not the enzyme solution that can be used to generate H2O2 for detection.  Soya teaches a method of generating H2O2 from creatinine using an enzyme solution containing creatinase, creatininase, and sarcosine oxidase.  An ordinarily skilled artisan would have been able to substitute the enzyme solution of Soya into the method of Miller as both methods were known in the art and suitable for creatinine measurement.  The results would have been predictable because the effects of containing creatinase, creatininase, and sarcosine oxidase are known to produce H2O2 from creatinine which can be measured to detect creatinine, as taught by Soya.
With respect to claim 54, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the diagnostic method for the measurement of creatinine taught by Miller and Soya by substituting the colormetric detection method of H2O2 with the amperometric sensor taught by Newman to directly measure H2O2 with an amperometric sensor, and achieve the claimed invention.  Miller and Soya teach a method and reagent for detecting creatinine using creatininase, creatinase and sarcosine oxidase to detect creatinine by conversion to H2O2, but not directly measuring the produced H2O2 by an amperometric sensor.  Newman teaches the detection of creatinine using the same enzymes to produce H2O2 from creatinine and detecting oxidation voltage with an electrode.  One of ordinary skill in the art would have been motivated to directly measure H2O2 by an amperometric sensor, as taught by Newman, in the method of Soya because this process reduces the number of method steps by removing the need for a peroxidase enzyme and color forming reagent, therefore allowing direct detection of the formation of H2O2.  Therefore the prior art teaches that the knowledge to modify the approach of Miller and Soya was available to an ordinarily skilled artisan, and the results would have been predictable as the generation of H2O2 from creatinine using these enzymes was known and the direct detection of H2O2 was effective as taught by Newman.
With reference to claim 54, the claimed method requires pH and enzyme ratio ranges which overlap with the values taught by Soya. Because the claimed ranges overlap with the ranges disclosed by the prior art, a prima facie case of obviousness exists.


With regards to claim 58, Miller and Soya teach a method that can be used to detect creatinine levels for clinical examination as measurements of kidney function.  (See Soya page 1, Technical Field, lines 1-3, page 5, paragraph 2, lines 1-3, and page 5, paragraph 3, lines 1-4.)   This creatinine clearance is used as a measurement of kidney function and was distinct between healthy and renal functional deficient individuals.  (See Miller, page 38, column 2, first full paragraph, lines 9-16.)  Participants with kidney dysfunction had lower creatinine clearance levels compared to healthy participants, therefore values below a reference would be indicative of impaired kidney function.

With respect to claim 59, Soya teaches a composition comprising all three enzymes: creatininase (page 7, first full paragraph, line 4), creatinase (page  5, paragraph 4, line 2), and sarcosine oxidase (page 7, first full paragraph, line 2).  The functions of these enzymes are not dependent.  Therefore, it would be obvious that one or more enzymes that are not interdependent could be provided separately.

Pertaining to claims 60, 62, and 66, Soya teaches the usage of buffers including MOBS, POPSO, HEPPS, HEPPSO (page 8, last full paragraph, last two lines).  Soya also teaches the pH range of 6.5-8.5 (page 8, last full paragraph, line 3).  EPPS and HEPPS are synonymous, as evidenced by PubChem (page 1, synonyms, line 3).
With reference to claim 62 and 66, the claimed method requires pH ranges which overlap with the values taught by Soya. Because the claimed ranges overlap with the ranges disclosed by the prior art, a prima facie case of obviousness exists.

The invention is therefore prima facie obvious.




Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Miller ("The Renal Excretion of Endogenous Creatinine in Man". J Clin Invest. 1938 Jan; 17(1): 31–40) in view of JP2002303631A to Soya (citations correspond to the translation document provided with this Office action) and US8618293B2 to Newman (4 Feb 2020 IDS Document) , as evidenced by PubChem ("HEPPS", National Center for Biotechnology Information, 2022), as applied to claim 54 above, and further in view of Ebah ("Extraction and Analysis of Interstitial Fluid, and Characterisation of the Interstitial Compartment in Kidney Disease". Thesis, Manchester, UK: The University of Manchester; 2012).
With reference to claim 57, the combined teachings of Miller, Soya, and Newman are described above.  Furthermore, the combined prior art teaches that the method and reagent that can be used to detect creatinine levels for clinical examination.  (See Soya, page 1, Technical Field, lines 1-3, page 5, paragraph 2, lines 1-3, and page 5, paragraph 3, lines 1-4.).  The sample used by Soya is a biological sample including extracts from the kidney (page 5, paragraph 3, lines 1-4) to detect creatinine (page 5, paragraph 2, lines 1-3). 
Regarding claim 57, the combined prior art does not teach the use of a microdialysate sample.
Concerning claim 57, Ebah teaches the use of a kidney microdialysate for creatinine measurements.  (See page 21, Abstract, second paragraph, lines 1 and 2.)  This method was used because plasma measurements may not necessarily reflect removal of all other uremic toxins that fall under the small molecules category. Larger less soluble toxins like the middle molecules and protein-bound toxins are likely to circulate less “freely” between plasma and interstitial fluid. Preferential accumulation in one compartment or another will have a significant impact on strategies to effectively remove these.  (See page 58, last two lines, and page 59, first two lines.)  Creatinine was successfully measured from the microdialysate (page 116, Figure 14, Y-axis is creatinine in microdialysate).
Pertaining to claim 57, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the diagnostic method for the measurement of creatinine taught by the combined prior art of Miller, Soya, and Newman, by substituting the detection sample with the microdialysate taught by Ebah to measure creatinine, and achieve the claimed invention.  The combined prior art teaches a method and reagent for detecting creatinine using creatininase, creatinase and sarcosine oxidase to detect creatinine by conversion to H2O2, but not doing so from a microdialysate.  Ebah teaches the detection of creatinine from a microdialysate measure creatinine while accounting for preferential compartment accumulation.  One of ordinary skill in the art would have been motivated to measure creatinine from a microdialysate, as taught by Ebah, in the method of Miller, Soya, and Newman because this process accounts for interstitial accumulation as opposed to plasma accumulation.  Therefore the prior art teaches that the knowledge to modify the approach of Miller and Soya was available to an ordinarily skilled artisan, and the results would have been predictable as the measurement of creatinine from a microdialysate was known and effective as taught by Ebah.
The invention is therefore prima facie obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MITTAL whose telephone number is (571)272-6573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.M./Examiner, Art Unit 1657    

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631